EXHIBIT 10.6


COCA-COLA ENTERPRISES INC.


20__ DEFERRED STOCK UNIT AWARD

Deferred Stock Unit Award Recipient:

Performance Condition to Vesting (“Performance Condition”):

Service Condition to Vesting (“Service Condition”):

We are pleased to advise you of your 2006 Deferred Stock Unit Award from
Coca-Cola Enterprises Inc. (also referred to as the “Company”), under the 2004
Stock Award Plan (the “Plan”). The terms and conditions applicable to this
Deferred Stock Unit Award (“DSU Award”) are described below.
 

1.  

2006 Deferred Stock Unit Award. A 20__ DSU Award account has been established on
your behalf under the Plan, and it has been credited with ________ deferred
stock units.


  Upon the satisfaction of the applicable vesting conditions, the Company will
immediately distribute a share of Coca-Cola Enterprises Inc. common stock to you
for each deferred stock unit credited to your account under the 2006 DSU Award.


2.  

Nature of Deferred Stock Unit Award. Your DSU Award represents an unfunded and
unsecured promise by the Company to pay amounts in the future in accordance with
the terms of this award. The DSU Award does not entitle you to vote any shares
of the Company’s common stock or receive actual dividends. Your DSU Award may
not be transferred, assigned, hypothecated, pledged, or otherwise encumbered or
subjected to any lien, obligation, or liability of you or any other party.


3.  

Vesting in Deferred Stock Units. Your DSU Award (or in certain circumstances, a
portion of your DSU Award) will vest as of the date both the Performance
Condition and the Service Condition are satisfied.


  Although the Performance Condition must still be met within the period
specified above, the Continued Service Condition will be waived under the
following circumstances:


i.  

For 100% of your DSU Award, in the event of your death or your termination on
account of Disability.


ii.  

For a pro rata portion of your DSU Award, upon your Severance Termination or
Rule of 75 Retirement before the Service Condition is met. The pro rata portion
will be determined as follows: (a) the number of months between the date of this
Award and your termination date will be divided by the number of months of
employment required under the Service Condition, and (b) the resulting
percentage will be applied to your Award to determine the portion for which the
Service Condition is waived.


iii.   For 100% of your DSU Award upon your Severance Termination or Rule of 75
Retirement after the Service Condition is met but before the Performance
Condition is met.


4.

Effect of Termination of Employment. If your employment with the Company or an
Affiliated Company terminates before this Award is vested, the following terms
apply:


i.  

If, before this Award vests, your employment with the Company or an Affiliated
Company terminates on account of any reason other than your death, Disability,
Severance Termination or Rule of 75 Retirement, your DSU Award will be forfeited
on your termination date.


ii.  

If, before the Service Condition is met or waived under Paragraph 3.ii., above,
your employment terminates on account of your death, Disability, Severance
Termination, or Rule of 75 Retirement, the portion of your DSU Award for which
the Service Condition was waived will vest immediately if the Performance
Condition has been met at the time of your termination or on such later date
that the Performance Condition is met.


iii.  

If, after the Service Condition is met, your employment terminates on account of
your death, disability, Severance Termination, or Rule of 75 Retirement, 100% of
your DSU Award will vest on the date the Performance Condition is met.


5.

Definitions.  For purposes of this Award, the following definitions apply:


a.  

An “Affiliated Company” includes any The Coca-Cola Company or any company of
which the Company or The Coca-Cola Company owns at least 20% of the voting stock
or capital if (i) such company is a party to an agreement that provides for
continuation of certain employee benefits upon immediate employment with such
company and (ii) the Company agrees to this subsequent employment.


b.  

“Disability” means an inability, by reason of a medically determinable physical
or mental impairment, to engage in any substantially gainful activity, which
condition, in the opinion of a physician approved of by the Company, is expected
to have a duration of not less than one year.


c.  

“Rule of 75 Retirement” means your voluntary termination at or after you are age
55 and your age and service, when added together, equal 75.


d.  

“Severance Termination” means your involuntary termination without Cause or your
voluntary termination for Good Reason. For purposes of this definition, “Cause”
means (i) willful or gross misconduct that is materially detrimental to the
Company, (ii) acts of personal dishonesty or fraud toward the Company or (iii)
conviction of a felony, except for a conviction related to vicarious liability
based solely on your position with the Company, provided that you had no
involvement in actions leading to such liability or had acted upon the advice of
the Company’s counsel; and “Good Reason” means your (i) demotion or diminution
of duties, responsibilities and status, (ii) a material reduction in base salary
and annual incentive opportunities, or (iii) assignment to a position requiring
relocation of more than 50 miles from the Company’s corporate headquarters.


6.  

Dividend Equivalents. Your DSU Award account will earn credits equal to any
dividends declared by the Board of Directors on the Company’s common stock
(“Dividend Equivalents”). These Dividend Equivalents will be equal to the
dividends payable on the same number of shares of stock as the number of
deferred stock units granted under this DSU Award.


  The Dividend Equivalents credited to your account will become vested on the
date all or any portion of your DSU Award vests. An amount equal to these
Dividend Equivalents will be paid to you in cash at that time. If your DSU Award
(or any portion of the Award) does not vest, all Dividend Equivalent credits
will also be forfeited.


7.  

Deemed Acceptance of Award. This document is a summary of your 20__ Deferred
Stock Unit Award under the Coca-Cola Enterprises Inc. 2004 Stock Award Plan, the
terms of which are incorporated by reference into this document. There is no
need to acknowledge your acceptance of this Award, as you will be deemed to have
accepted the Award, as well as the terms and conditions of the Plan and this
document unless you notify the Company otherwise in writing.


8.  

Acknowledgment of Nature of Plan and Deferred Stock Units. In accepting the
Award, you acknowledge that:


a.  

the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, as provided in the Plan;


b.  

all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;


c.  

neither the Award of deferred stock units nor any provision of this Award
Agreement, the Plan or the policies adopted pursuant to the Plan confer upon you
any right with respect to employment or continuation of current employment, and
in the event that you are not an employee of the Company, this Award shall not
be interpreted to form an employment contract or relationship with the Company;


9.  

Tax Obligations. Regardless of any action the Company or your employer takes
with respect to any or all income tax (including federal, state and local
taxes), social insurance, payroll tax, payment on account or other tax-related
withholding (“Tax-Related Items”), you acknowledge that the ultimate liability
for all Tax-Related Items legally due by you is and remains your responsibility
and that the Company and/or your employer (1) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the deferred stock units, including their grant, vesting, or into
shares; the receipt of any cash payments; or the subsequent sale of any shares
acquired at vesting and the receipt of any dividends; and (2) do not commit to
structure the terms of the award or any aspect of the deferred stock units to
reduce or eliminate your liability for Tax-Related Items.


  Prior to the issuance of shares upon vesting of the deferred stock units or
the receipt of any cash payments, you shall pay, or make adequate arrangements
satisfactory to the Company or to your employer (in their sole discretion) to
satisfy all withholding and payment on account obligations of the Company and/or
your employer. In this regard, you authorize the Company or your employer to
withhold all applicable Tax-Related Items legally payable by you from your wages
or other cash compensation payable to you by the Company or your employer or
from cash payment received upon vesting of the deferred stock units.
Alternatively, or in addition, if permissible under local law, the Company or
your employer may, in their sole discretion, (1) sell or arrange for the sale of
shares to be issued on the vesting of the deferred stock units to satisfy the
withholding or payment on account obligation, and/or (2) withhold in shares,
provided that the Company and your employer shall withhold only the amount of
shares necessary to satisfy the minimum withholding amount.


10.  

Data Privacy. You hereby explicitly and unambiguously consent to the collection,
use and transfer, in electronic or other form, of your personal data as
described in this Award Agreement by and among, as applicable, your employer,
the Company, and Affiliated Companies for the exclusive purpose of implementing,
administering and managing your participation in the Plan.


  You understand that the Company and your employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all deferred stock units or any
other entitlement to shares awarded, canceled, vested, unvested or outstanding
in your favor, for the purpose of implementing, administering and managing the
Plan (“Data”). You understand that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in your country, or elsewhere, and that the
recipient’s country may have different data privacy laws and protections than
your country. You understand that you may request a list with the names and
addresses of any potential recipients of the Data by contacting your local human
resources representative. You authorize the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required to a broker,
escrow agent or other third party with whom the shares received upon vesting of
the deferred stock units may be deposited. You understand that Data will be held
only as long as is necessary to implement, administer and manage your
participation in the Plan. You understand that you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consent herein, in
any case without cost, by contacting in writing your local human resources
representative. You understand that refusal or withdrawal of consent may affect
your ability to participate in the Plan. For more information on the
consequences of your refusal to consent or withdrawal of consent, you understand
that you may contact your local human resources representative.


11.  

Electronic Delivery. The Company may, in its sole discretion, decide to deliver
any documents related to deferred stock units awarded under the Plan or future
deferred stock units that may be awarded under the Plan by electronic means or
request your consent to participate in the Plan by electronic means. You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.


12.  

Reservation of Right to Modify Award to Comply with Section 409A. This Deferred
Stock Unit Award is not intended to be subject to section 409A of the U.S.
Internal Revenue Code. If the Deferred Stock Unit Award is treated as subject to
section 409A, the Company reserves the authority to amend this award as
necessary to comply with section 409A or to ensure that section 409A does not
apply to this award.


13.  

Plan Administration. The Plan is administered by a Committee of the Company’s
Board of Directors, whose function is to ensure the Plan is managed according to
its respective terms and conditions. To the extent any provision of this award
is inconsistent or in conflict with any provision of the Plan, the Plan shall
govern. A request for a copy of the Plan and any questions pertaining to the
Plan should be directed to:


 

  STOCK PLAN ADMINISTRATOR
COCA-COLA ENTERPRISES INC.
P. O. BOX 723040
ATLANTA, GA, USA 31139-0040
(770) 989-3000
